Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-10-2006

Reyes v. Freeberry
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3400




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Reyes v. Freeberry" (2006). 2006 Decisions. Paper 770.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/770


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                              No. 04-3400


                      JACK REYES, Sergeant;
               JOSE ANTONIO HERNANDEZ, Sergeant,
                                            Appellants

                                    v.

                      SHERRY FREEBERY,
              JOHN L. CUNNINGHAM, Colonel, both
              individually and in their official capacity;
           NEW CASTLE COUNTY, a municipal corporation


             On Appeal from the United States District Court
                     for the District of Delaware
                  D.C. Civil Action No. 02-cv-01283
                       (Honorable Kent Jordan)


                          Argued May 24, 2005

  Dismissed In Part and Remanded to the District Court for Clarification
                             July 8, 2005

  Resubmitted Pursuant to Third Circuit LAR 34.1(a) Following Remand
                            March 16, 2006

Before: SCIRICA, Chief Judge, McKEE and STAPLETON, Circuit Judges

                          (Filed July 10, 2006)
                                OPINION OF THE COURT


SCIRICA, Chief Judge.

       This is an appeal of three orders of the District Court arising from a pre-trial

discovery protective order entered on the joint request of the parties. We will dismiss in

part and remand in part.

                                              I.

       On July 10, 2002, Sergeants Jack Reyes and Jose Antonio Hernandez filed a

complaint in the District Court against Sherry Freebery, individually and in her official

capacity as Chief Administrative Officer of New Castle County; Colonel John

Cunningham, in his individual capacity; Colonel David McAllister, in his official capacity

as Chief of the New Castle County Police Department; and New Castle County. Plaintiffs

alleged, among other things, discriminatory promotion practices, retaliation, and

constructive discharge. To facilitate discovery, the parties negotiated a confidentiality

agreement. On January 22, 2003, the parties filed a joint motion for a protective order

adopting the confidentiality agreement. The District Court granted the motion.

       Both parties filed motions for summary judgment. Defendants filed a motion to

enforce compliance with the protective order. They alleged plaintiffs violated the

protective order by failing to file their summary judgment pleadings under seal and by

communicating with the press regarding confidential matters.


                                              2
       On January 15, 2004, the District Judge held a hearing via teleconference. With

the consent of both parties, he ordered the summary judgment pleadings sealed pending

his review of defendants’ motion. He also restricted the parties’ communications with the

press.1 Plaintiffs contend his instruction constituted a blanket gag order on all

communications relating to the case. Defendants contend the restriction was limited to

communications that would violate the protective order.

       Plaintiffs filed a motion to void the confidentiality agreement and the protective

order, and to make the record public. While this motion was pending, defendant Sherry

Freebery was indicted on unrelated federal charges. On July 30, 2004, the District Judge

issued an order staying all proceedings. In a footnote, the order explicitly declined to

address Plaintiffs’ argument that in restricting communications with the press, the court

had placed an unconstitutional prior restraint on his expression. On August 20, 2004, the

District Court denied without prejudice all pending motions. Plaintiffs appealed,

contending the District Judge erred in (1) staying the civil case, (2) refusing to void the




   1
   During the teleconference, the District Judge explained:
      I’m very interested in maintaining the press’ full and adequate access to the
      courts and the proceedings in the courts, but when we’re talking about
      confidential information or allegations that confidential information has
      been wrongly disseminated, I think you will only compound the problem by
      discussing this matter until we’ve aired it and discovered whether or not
      there’s substance to the allegations that are made.
(App. 45.)

                                              3
protective order, (3) denying the motion to unseal the summary judgment record, and (4)

restricting counsel’s communications with the press.

       In a per curiam opinion filed July 8, 2005, we held that we lacked jurisdiction to

review the stay order and that we could not determine, based on the record, whether we

had jurisdiction over plaintiffs’ remaining arguments. We remanded for further

clarification of the restrictions on discovery information, court records, and

communications with the press. On December 29, 2005, the District Judge issued a

memorandum opinion explaining the scope of and reasons for the restrictions. He

emphasized the protective order was entered on the joint motion of the parties, and the

sealing order and press enforcement order were entered to enforce the protective order.

At our request, the parties filed letter briefs in response to the District Judge’s

memorandum opinion.

       For the reasons set forth, we conclude we do not have jurisdiction to review the

August 20, 2004 order denying the motion to void the protective order, or the January 15,

2004 oral order not to communicate with the press regarding confidential information.

We conclude we have jurisdiction to review the August 20, 2004 order denying the

motion to unseal the summary judgment record, and we will remand for the District

Court’s further consideration.




                                               4
                                             II.

                                             A.

       Under the final judgment rule, we have jurisdiction to review all final decisions of

the district courts. See 28 U.S.C. § 1291. Under the collateral order doctrine, we can

review an otherwise interlocutory appeal if the District Court’s order (1) conclusively

determines the disputed question, (2) resolves an important question that is unrelated to

the merits of the underlying case, and (3) would effectively be unreviewable on appeal

from a final judgment. See Carr v. Am. Red Cross, 17 F.3d 671, 675 (3d Cir. 1994)

(citing Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978)). We have construed the

collateral order doctrine narrowly, “‘lest the exception swallow up the salutary general

rule’ that only final orders may be appealed.” Yakowicz v. Pennsylvania, 683 F.2d 778,

783 n.10 (3d Cir. 1982) (quoting Rodgers v. U.S. Steel Corp., 541 F.2d 365, 369 (3d Cir.

1976)).

       Plaintiffs contend we have jurisdiction to review the August 20, 2004 order

denying the motion to void the protective order under the collateral order doctrine.2 We


   2
    Plaintiffs also contend we can review the protective order under the doctrine of
pendent jurisdiction. We have stated “‘pendent appellate jurisdiction over an otherwise
unappealable order is available only to the extent necessary to ensure meaningful review
of an appealable order.’” In re Montgomery County, 215 F.3d 367, 376 (3d Cir. 2000)
(quoting Nat’l Union Fire Ins. v. City Sav., F.S.B., 28 F.3d 376, 382 (3d Cir. 1994)).
Here, there is overlap between the first order, denying the motion to vacate the protective
order, and the second order, temporarily sealing the summary judgment record. But the
sealing order was based on the District Judge’s need for time to consider the parties’
                                                                               (continued...)

                                             5
disagree. Under the doctrine’s first requirement, the order must conclusively determine

the disputed question. See Carr, 17 F.3d at 675. Here, the order denied plaintiffs’ motion

without prejudice, and stated “[a]ny party may renew their motions when the stay is

lifted.” (App. 62.) We have noted, “[s]o long as there is a plain prospect that the trial

court may itself alter the challenged ruling, there is little justification for immediate

appellate intrusion.” Lusardi v. Xerox Corp., 747 F.2d 174, 178 (3d Cir. 1984) (citing 15

Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure, § 3911 (1976)).

Accordingly, the order does not satisfy the first requirement of the collateral order

doctrine. Because we cannot exercise jurisdiction over a collateral order unless all three

requirements of the collateral order doctrine are satisfied, see Carr, 17 F.3d at 675, we

will dismiss for lack of jurisdiction.3

   2
    (...continued)
positions, and not on an evaluation of the protective order’s validity. We need not review
the protective order to review the decision to seal the record. The third order, restricting
communications with the press that violated the protective order, is not sufficiently
related to the sealing order to warrant pendent jurisdiction.
   3
    Furthermore, we think it is unlikely that the order could satisfy the second
requirement of the collateral order doctrine, under which an order must resolve an
important issue unrelated to the merits of the underlying case. See Carr v. Am. Red
Cross, 17 F.3d 671, 675 (3d Cir. 1994). Plaintiffs contend the protective order implicates
First Amendment issues that are both important and independent from the merits. But a
protective order only implicates the First Amendment if it is not supported by a showing
of “good cause.” See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 37 (1982). We cannot
determine whether the protective order is supported by good cause—and whether
plaintiffs raise a First Amendment claim—without reviewing the merits of the underlying
case. In Cipollone, we noted that because of ambiguous language in Seattle Times, it was
unclear if the Court had mandated a Rule 26(c) analysis without regard to the First
                                                                               (continued...)

                                               6
                                              B.

       An order either granting or denying access to portions of a trial record is

appealable as a final order under 28 U.S.C. § 1291. See United States v. Smith, 123 F.3d

140, 145 (3d Cir. 1997); United States v. Antar, 38 F.3d 1348, 1355–56 (3d Cir. 1994).

Accordingly, we have jurisdiction to review the August 20, 2004 order denying plaintiffs’

motion to unseal the summary judgment record.4




   3
    (...continued)
Amendment, or if the analysis should include a least restrictive means test. Cipollone v.
Liggett Group, Inc., 785 F.2d 1108, 1119 (3d Cir. 1986). But we concluded “Seattle
Times prohibits a court considering a protective order from concerning itself with first
amendment considerations.” Id. Accordingly, in cases addressing our jurisdiction to
review interlocutory appeals of discovery protective orders, we have concluded First
Amendment concerns are not properly considered. See id.; New York v. U.S. Metals
Refining Co., 771 F.2d 796, 802 (3d Cir. 1985).
   4
     The order satisfies all three requirements of the collateral order doctrine. Under the
first requirement, it “conclusively determines the disputed question,” Carr v. Am. Red
Cross, 17 F.3d 671, 675 (3d Cir. 1994), because there is no reason to believe the District
Court will reconsider the order prior to the termination of criminal proceedings. Even if
the court were to reconsider it after the stay is lifted, access to the trial record would have
been denied until that time, thereby conclusively determining the issue of access to the
record during the criminal proceedings. The second requirement is satisfied because First
Amendment and common law rights of access to trial proceedings are important questions
“unrelated to the merits of the underlying case.” Id. As noted, protective orders generally
do not implicate First Amendment issues. But portions of the sealed summary judgment
record were not marked confidential and were not covered by the protective order. The
third requirement is satisfied because even a temporary denial of access to trial
proceedings can impose a serious injury that “would effectively be unreviewable on
appeal from a final judgment.” Id. The right to engage in constitutionally protected and
time sensitive communications might be lost, and any relief that could be granted would
be stale. See Shingara v. Skiles, 420 F.3d 301, 305 (3d Cir. 2005).

                                              7
       We will affirm the District Court’s order if the record demonstrates “‘an overriding

interest based on findings that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.’” Publicker Indus., Inc. v. Cohen, 733 F.2d 1059,

1073 (3d Cir. 1984) (quoting Press-Enterprise Co. v. Super. Ct. of Cal., Riverside

County, 464 U.S. 501, 510 (1984)). In the absence of an overriding interest, there is a

strong presumption in favor of public access to judicial proceedings and records. See id.

In Publicker, we concluded restricting disclosure of sensitive information until a district

judge determines its confidential status can constitute an important overriding interest,

sufficient to outweigh the presumption in favor of access. See id. at 1071–72. Noting

“there are circumstances where ‘disclosure . . . would effectively nullify [a party’s] claim

of privileges without a hearing on the merits,’” id. at 1071 (quoting Globe Newspaper Co.

v. Superior Court for Norfolk County, 457 U.S. 596, 609 n.25 (1982)), we stated

“[p]arties are thus afforded the opportunity to resolve their disputes in court without

automatically destroying the confidentiality of certain information.” Id. at 1072.

       Here, the explicit purpose of the sealing order was to allow the District Judge time

to make reasoned judgments regarding the material’s confidential nature and the privacy

concerns of third parties. During the teleconference, he explained, “if . . . some damage

could be limited by putting matters under seal, I want to put it under seal sooner rather

than later” (App. 39), pending resolution of defendants’ motion to seal the documents

permanently. Later in the conversation, he criticized the parties for “using information



                                              8
that was delivered under a confidentiality agreement . . . as to which there are legitimate

privacy concerns of third parties.” (App. 44.) The District Judge’s concerns about third-

party privacy interests were valid. The record indicates that if the material were released,

serious harm could result to the privacy interests of police department employees who

were not parties to the case. We have recognized an exception to the presumption of

access where confidential material is determined to be injurious to third parties. See

United States v. Criden, 681 F.2d 919, 921 (3d Cir. 1982).

       The District Court identified an important countervailing interest—adequate time

to make reasoned judgments regarding the material’s confidential nature and third-party

privacy concerns—sufficient to outweigh the presumption in favor of access and to justify

a temporary sealing order. Accordingly, we believe the temporary sealing order was

justified at the time it was issued. But when the District Judge stayed the case, he

dismissed all pending motions without prejudice, including plaintiffs’ motion to unseal

the record. The temporary sealing order became indefinite, and for the past twenty-eight

months, the public has been denied access to most of the record, including many filings

not covered by the protective order. We have noted “[e]ven if the initial sealing was

justified, when there is a subsequent motion to remove such a seal, the district court

should closely examine whether circumstances have changed sufficiently to allow the

presumption allowing access to court records to prevail.” Miller v. Ind. Hosp., 16 F.3d

549, 551–52 (3d Cir. 1994). In dismissing all pending motions at the time of the stay, the



                                              9
District Court might not have realized the stay would change the nature of the sealing

order, shifting the balance between the strong presumption of access and the

countervailing interests favoring confidentiality. The District Judge’s need for time to

evaluate the parties’ respective positions and third party privacy interests—sufficiently

important to justify a temporary sealing order—cannot justify an indefinite sealing order.

Accordingly, we remand to the District Court the question of whether there is continuing

justification for the summary judgment record to be sealed.

                                             C.

       In his December 29, 2005 memorandum opinion, the District Judge stated that his

instruction regarding communications with the press was explicitly not a “blanket ‘gag

order’” on all public communications about the case, but rather an instruction to refrain

from speaking about confidential material.5 (Mem. Op. 14.) Plaintiffs recognize the

memorandum opinion limits the scope of the order to information covered by the

protective order, but contend there is a “disconnect between the lower court’s earlier

actions and its recent words.” (Appellants Letter Br. at 4.) They contend the

memorandum opinion “implicitly vacates and limits the scope of the earlier overbroad




   5
    The memorandum opinion explains the District Judge “merely told the parties that
they should stay away from revealing information that could reasonably be called
‘confidential’ under the terms of their own Agreement and the court’s protective order,”
and that “if the question is whether the direction I gave the parties covered solely
information given in discovery pursuant to the protective order, the answer is yes.”
(Mem. Op. at 14.)

                                             10
gag order.” Id. Because of the “wrong” suffered by plaintiffs’ lead counsel in the

interim,6 they contend their challenge to the oral order restricting communication with the

press falls within the “capable of repetition, yet evading review” exception to mootness.

See So. Pac. Terminal Co. v. ICC, 219 U.S. 498, 515 (1911).

          We do not consider whether the order restricting communication with the press

falls within this exception because this non-final order of the District Court does not

satisfy the first or third requirements of the collateral order doctrine. Accordingly, we

have no jurisdiction. The order does not satisfy the first requirement of the doctrine

because it does not conclusively determine the disputed question. See Carr, 17 F.3d at

675. The order was to “[m]aintain . . . to the fullest extent possible a status quo with

respect to confidential information,” pending review of defendants’ motion to seal the

summary judgment pleadings. (App. 45–46.) It was explicitly intended to be a temporary

order.7




   6
    We question whether the alleged injury to plaintiffs’ counsel can serve as the basis for
plaintiffs’ challenge to the order. But even assuming the alleged injury is to plaintiffs
themselves and to the public, we do not have jurisdiction to review this order.
   7
    It would appear the stay has transformed this temporary order into an indefinite one.
But we note a difference between a temporary order of indefinite duration and an order
that “conclusively determines the disputed question” under the first requirement of the
collateral order doctrine. Carr, 17 F.3d at 675. In denying all pending motions without
prejudice at the time of the stay, the District Judge stated “[a]ny party may renew their
motions when the stay is lifted.” (App. 62.) In light of this, we cannot conclude the
District Court conclusively determined the question.

                                             11
       Nor does the District Court’s order satisfy the third requirement, since it can be

effectively reviewed on appeal from a final judgment. See Carr, 17 F.3d at 675. In

Shingara v. Skiles, 420 F.3d 301 (3d Cir. 2005), we considered this issue with respect to

an order denying a motion to vacate a protective order. We noted two problems with

delaying review. First, the issue might become moot if the confidentiality restrictions

were relaxed before appeal from a final order. Id. at 305. Second, any relief that could

be granted would be “stale” because “a newspaper [was] being constrained in its attempt

to obtain information so that it can report the news, and in such a situation time is of the

essence.” Id. Plaintiffs acknowledge the issue in this case is already moot unless it falls

within the “capable of repetition, yet evading review” exception. So. Pac. Terminal Co,

219 U.S. at 515. We believe the question of whether it falls within this exception can be

effectively reviewed on appeal from a final judgment. Because of the District Court’s

clarification of the scope of the order, plaintiffs are not being restrained from

communicating non-confidential material, and neither plaintiffs nor the public will suffer

further harm between the present and appeal from a final order. Accordingly, there is no

risk that later review “will be futile” because it will afford only “stale relief.” Shinghara,

420 F.3d at 305.8


   8
    Plaintiffs rely on United States v. Scarfo, 263 F.3d 80 (3d Cir. 2001), in arguing that
the oral order is appealable under the collateral order doctrine. But Scarfo is
distinguishable. Under the first requirement of the doctrine, the district court in Scarfo
“finally and conclusively entered a gag order,” restraining the defendant’s former defense
                                                                                (continued...)

                                              12
                                             III.

       For the reasons set forth, we will dismiss for lack of jurisdiction plaintiffs’ appeal

of the August 20, 2004 order denying the motion to void the protective order and the

January 15, 2004 oral order not to communicate with the press regarding confidential

information. We will vacate the August 20, 2004 order denying the motion to unseal the

summary judgment record and remand to the District Court for further proceedings

consistent with this opinion.




   8
    (...continued)
counsel from discussing the case with the press. Scarfo, 263 F.3d at 87. The court
explicitly invited an appeal of the order. Id. Here, the order was intended to remain in
effect only until the District Judge ruled on the alleged breach of the protective order.
Under the third requirement, the attorney challenging the order in Scarfo was no longer
involved in the criminal case and would be unable to challenge the order on appeal from
final judgment. See Scarfo, 263 F.3d at 88. Here, plaintiffs can challenge the oral order
on appeal from a final judgment, and we can effectively review the order at that time.

                                             13